          Case 1:18-cv-01373-CJN Document 27 Filed 06/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

TENARIS S.A. and TALTA-TRADING E
MARKETING SOCIEDADE UNIPESSOAL
LDA,                                                     Civil Action No. 18-1373 (CJN)

                           Petitioners,
                   v.
BOLIVARIAN REPUBLIC OF VENEZUELA,

                           Respondent.


              PETITIONERS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Petitioners Tenaris S.A. and Talta-Trading e Marketing Sociedade Unipessoal Lda

(together, the “Petitioners”) respectfully notify the Court of the recent decision in Tenaris S.A. et

al. v. Bolivarian Republic of Venezuela, No. 18-01371, 2020 WL 3265476 (D.D.C. June 17,

2020) (“Tenaris I”) (attached hereto as Exhibit A).

       In circumstances materially identical to those present here, the District Court in Tenaris I

recognized and enforced Petitioners’ ICSID arbitration award. The District Court in Tenaris I

also refused to grant the stay of enforcement sought by the Bolivarian Republic of Venezuela.

       The Tenaris I decision thus further supports the relief sought in Petitioners’ petition.




                                                 1
        Case 1:18-cv-01373-CJN Document 27 Filed 06/22/20 Page 2 of 2




Dated: June 22, 2020
       New York, New York
                             Respectfully submitted,
                             By:        /s/ Elliot Friedman

                             FRESHFIELDS BRUCKHAUS DERINGER US LLP
                             Elliot Friedman (D.C. Bar No. NY0106)
                             David Y. Livshiz (D.C. Bar No. NY0269)
                             Cameron C. Russell (D.C. Bar No. NY0321)
                             601 Lexington Avenue, 31st Floor
                             New York, New York 10022
                             Telephone: (212) 277-4000
                             Facsimile: (212) 277-4001
                             elliot.friedman@freshfields.com
                             david.livshiz@freshfields.com
                             cameron.russell@freshfields.com
                             Attorneys for Petitioners Tenaris S.A. and Talta-Trading e
                             Marketing Sociedade Unipessoal Lda




                                       2
